Exhibit 2.1 1077801 b.c. lTD. and RESPONSE BIOMEDICAL CORP. ARRANGEMENT AGREEMENT June 2016 TABLE OF CONTENTS ARTICLE1 INTERPRETATION Section 1.1 Defined Terms. 1 Section 1.2 Certain Rules of Interpretation. 11 ARTICLE 2 THE ARRANGEMENT Section 2.1 Arrangement 13 Section 2.2 Interim Order 13 Section 2.3 The Company Meeting 14 Section 2.4 The Company Circular 16 Section 2.5 Final Order 17 Section 2.6 Court Proceedings 17 Section 2.7 The Arrangement 18 Section 2.8 Effective Date 18 Section 2.9 Payment of Consideration 19 Section 2.10 Withholding Taxes 19 ARTICLE 3 REPRESENTATIONS AND WARRANTIES Section 3.1 Representations and Warranties of the Company 19 Section 3.2 Representations and Warranties of the Purchaser 20 ARTICLE 4 COVENANTS Section 4.1 Conduct of Business of the Company. 20 Section 4.2 Covenants of the Company Relating to the Arrangement 23 Section 4.3 Covenants of the Purchaser Relating to the Arrangement 25 Section 4.4 Authorizations 26 Section 4.5 Access to Information; Confidentiality 28 Section 4.6 Pre-Acquisition Reorganization 28 Section 4.7 Public Communications 30 Section 4.8 Notice and Cure Provisions 30 Section 4.9 Insurance and Indemnification 31 ARTICLE 5 ADDITIONAL COVENANTS REGARDING NON-SOLICITATION Section 5.1 Non-Solicitation 32 Section 5.2 Notification of Acquisition Proposals 33 Section 5.3 Responding to an Acquisition Proposal 34 Section 5.4 Right to Match 35 (i) ARTICLE6 CONDITIONS Section 6.1 Mutual Conditions Precedent 37 Section 6.2 Additional Conditions Precedent to the Obligations of the Purchaser 38 Section 6.3 Additional Conditions Precedent to the Obligations of the Company 39 Section 6.4 Satisfaction of Conditions 40 ARTICLE7 TERM AND TERMINATION Section 7.1 Term 40 Section 7.2 Termination 40 Section 7.3 Effect of Termination/Survival 42 ARTICLE8 GENERAL PROVISIONS Section 8.1 Amendments 43 Section 8.2 Intentionally Deleted 43 Section 8.3 Expenses and Expense Reimbursement. 43 Section 8.4 Notices. 43 Section 8.5 Time of the Essence. 45 Section 8.6 Injunctive Relief. 45 Section 8.7 Third Party Beneficiaries. 45 Section 8.8 Waiver. 46 Section 8.9 Entire Agreement. 46 Section 8.10 Successors and Assigns. 46 Section 8.11 Severability. 46 Section 8.12 Governing Law. 47 Section 8.13 Rules of Construction. 47 Section 8.14 No Liability. 47 Section 8.15 Language. 47 Section 8.16 Counterparts. 47 SCHEDULES SCHEDULE “A” PLAN OF ARRANGEMENT SCHEDULE “B” ARRANGEMENT RESOLUTION SCHEDULE “C” KEY CONSENTS SCHEDULE “D” REPRESENTATIONS AND WARRANTIES OF THE COMPANY SCHEDULE “E” REPRESENTATIONS AND WARRANTIES OF THE PURCHASER SCHEDULE “F” FORM OF VOTING AGREEMENT (ii) ARRANGEMENT AGREEMENT THIS AGREEMENT is made as of June 16, 2016, AMONG: 1077801 B.C. LTD. , a corporation incorporated under the laws of British Columbia (the “ Purchaser ”) - and – RESPONSE BIOMEDICAL CORP. , a corporation incorporated under the laws of British Columbia (the “ Company ”). NOW THEREFORE, in consideration of the covenants and agreements herein contained, the Parties agree as follows: Article1
